February 24, 2006


Mr. Shawn Malcolm McCaskill
Godwin Gruber, LLP
1201 Elm Street, Suite 1700
Dallas, TX 75270
Mr. Douglas J. McCarver
3548 N.E. Stallings Drive
Nacogdoches, TX 75965

RE:   Case Number:  05-0295
      Court of Appeals Number:  12-04-00084-CV
      Trial Court Number:  C19,776-2003

Style:      FIDELITY AND GUARANTY INSURANCE COMPANY
      v.
      DREWERY CONSTRUCTION COMPANY, INC.

Dear Counsel:

      Pursuant to Texas Rule of Appellate Procedure 59.1, after granting the
petition for review and without hearing oral argument, the  Court  delivered
the enclosed per curiam opinion and judgment in the above-referenced  cause.



                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Cathy S.   |
|   |Lusk           |
|   |Ms. Donna      |
|   |Phillips       |